Case: 13-10593   Date Filed: 03/18/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 13-10593
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:12-cr-00318-SDM-TGW-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


LARUE TERRY,

                                                         Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 18, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 13-10593    Date Filed: 03/18/2014   Page: 2 of 2


      Rosemary Cakmis, counsel for Larue Terry in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Terry’s conviction and sentence are

AFFIRMED.




                                         2